 
Exhibit 10.9
 
AGREEMENT BETWEEN
SWS GROUP, INC.
AND
DAVID GLATSTEIN
 
This Agreement between SWS Group, Inc. (hereinafter defined), and David
Glatstein (“Executive”) is entered into on the Effective Date (hereinafter
defined).
 
I.    RECITALS
 
1.  Executive has been employed as an executive of SWS and in such capacity has
obtained trade secrets, and highly confidential business, technological,
customer, and strategic information, as well as business and other information
relating to the internal affairs of SWS.
 
2.  Executive desires to resign from SWS on December 31, 2001. In conjunction
with Executive’s desire, and pursuant to the terms hereof, Executive will
receive substantial compensation and other benefits from SWS that otherwise
would not be available to him.
 
3.  It is the desire of both parties that the remainder of Executive’s
employment at SWS, and his subsequent resignation from SWS, be conducted in an
amicable manner and without undue prejudice to either party.
 
4.  During his tenure at SWS, Executive has been entrusted with, acquired, or
developed substantial knowledge and expertise of a special nature relating to
the business, financial and functional areas of SWS, as well as other
information and knowledge concerning SWS and its internal business affairs.
 
5.  As set forth below, SWS is providing the Executive benefits of substantial
value under this Agreement, and Executive agrees to be strictly bound by the
terms hereof.
 
THEREFORE, in order to set forth the terms, conditions and covenants upon which
the parties have agreed, SWS and Executive agree as follows:
 
II.    CERTAIN DEFINITIONS.
 
1.  “SWS” shall mean SWS Group, Inc., a Delaware corporation, and all of its
direct and indirect subsidiaries and affiliated entities and successors and
assigns thereof.
 
2.  “SWS Information” shall mean all information which SWS does not routinely
disclose in response to inquiries from competitors or others and which is
information not readily obtainable elsewhere without expenditure of significant
time, effort, or expense including, but not limited to, prospect lists;
customers lists; information regarding SWS’ marketing and operating methods,
strategies, and techniques; pricing information; unpublished information
regarding SWS’ costs, profits, losses, and other financial matters; information
regarding the quality of SWS’ products and services, business volume, delivery
capabilities, and terms of customers contracts; private



1 of 8



--------------------------------------------------------------------------------

information regarding SWS’ customers or prospective customers; and materials not
available to the general public, such as manuals, procedures, policies, forms,
records, creative concepts and original material, computer programs and data;
and all other guarded and unpublicized information which, if disclosed, would be
advantageous to a competitor of SWS.
 
3.  “Competitive Business” shall mean any business entity involved in the
operation and development of securities trading/back office computing systems,
the development of software for securities trading and back office computing,
online trading, securities clearing, corporate finance, public finance, fixed
income sales, institutional sales, capital markets, equity research and
brokerage activities.
 
4.  The term “Participate” shall mean lending one’s name to, acting as a
consultant or advisor to, being retained or employed by, or acquiring any direct
or indirect interest in any business or enterprise, whether as a stockholder,
partner, officer, director, executive, consultant or in any other individual or
representative capacity (other than by ownership of less than five percent of
the stock of a publicly-held corporation).
 
5.  The term “Effective Date” shall be the date seven days after Executive signs
the Agreement on the signature page below.
 
III.    TERMS
 
1.  Change of Status and Resignation of Employment.    Pursuant to his request,
as of December 31, 2001, Executive shall resign from employment and shall
immediately resign all positions held by him at SWS as an officer or director.
From January 1, 2002 until August 30, 2003, despite not having any permanent or
established responsibilities, Executive shall provide SWS with advice,
information, guidance, and assistance as reasonably requested. Executive further
agrees that during this period, Executive shall not have authority to
contractually bind SWS, shall not cause SWS to incur expenses and/or costs
without prior written approval, and shall not engage in misconduct or violate
SWS’ Code of Conduct which was in effect on the Effective Date.
 
2.   Restrictive Covenants and Other Conduct.    Executive acknowledges and
agrees that under the terms and provisions of this Agreement, and in
consideration for compliance with the terms, conditions and covenants hereunder,
he will receive benefits from SWS that would not otherwise be available to him,
and that such benefits are substantial and material. Executive further
acknowledges and agrees that in the course of his employment with SWS he has
been entrusted with, and been privy to, sensitive, privileged and confidential
SWS Information, and as an executive of SWS has participated in the legal
affairs, management, strategic planning and development of the business and
services of SWS, the analysis of the needs and requirements of SWS’ customers,
and that, if discussed, communicated, or disclosed to third parties or used in
competition with SWS, would be highly detrimental to SWS. In addition, Executive
has been entrusted with, and has obtained, SWS Information. Accordingly,
Executive agrees to the following provisions and covenants:



2 of 8



--------------------------------------------------------------------------------

 
2.1  Non-Competition and Non-Solicitation.    Following execution of this
Agreement and until August 30, 2003, Executive will not engage or Participate,
directly or indirectly, in:
 
a.  Any Competitive Business within any state in which SWS or any of its
subsidiaries conducts or has conducted its Competitive Business;
 
b.  Hiring, attempting to hire or assisting any other person or entity in hiring
or attempting to hire an employee of SWS who was an employee of SWS during
Executive’s employment; and,
 
c.  Soliciting business of any SWS customer for any of the same services
provided by SWS as of the Effective Date.
 
2.2  Other Conduct.    Except under compulsory process, Executive will not
discuss, disclose, communicate, or use for any purpose any SWS Information. (By
way of example and not by way of limitation, absent written approval from SWS,
Executive shall not publish any books or articles related to SWS Information and
shall not grant interviews and/or make public appearances regarding his
employment at SWS). Executive also agrees that absent written approval by SWS,
or by compulsory process, he shall make no public statements nor publish in any
form any information related to his separation and/or pending separation from
SWS. Executive further agrees he will not commit any act or make any statement
that is, or could reasonably be interpreted as, detrimental to the business,
reputation, or good will of SWS, including disparaging or embarrassing SWS or
its officers, directors, agents, attorneys and other personnel, or discussing
SWS Information with any third parties. However, this paragraph shall not
prohibit Executive from communicating to third parties general information about
his duties and responsibilities while employed by SWS, general information about
SWS that is readily available to the general public, and general information
about the positions he held while employed by SWS.
 
2.3  Reasonable Restrictions.    Executive represents to SWS that the
enforcement of the restrictions contained in paragraphs 2.1 and 2.2 of Section
III would not be unduly burdensome to Executive and the restrictions are agreed
to by Executive in order to induce SWS to enter into this Agreement.
 
2.4  Remedies.    If the scope of any provision contained in paragraphs 2.1 and
2.2 of Section III of this Agreement is too broad to permit enforcement of such
provision to its full extent, then such provision shall be reformed and/or
modified to exclude the unenforceable language, and enforced as reformed or
modified to the maximum extent permitted by law, in any proceedings brought to
enforce such provision. Subject to the provisions of the foregoing sentence,
whenever possible, each provision of paragraphs 2.1 and 2.2 of Section III of
this Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of the Agreement is held to be
prohibited by or invalid under applicable law, such provision, to the extent of
such prohibition or invalidity, shall be deemed not to be a part of the
Agreement, and shall not invalidate the remainder of such provision or the
remaining provisions of the Agreement. Executive understands and agrees that SWS
would be irreparably damaged in the event that the provisions of paragraphs 2.1
and 2.2 of Section III of this



3 of 8



--------------------------------------------------------------------------------

Agreement are violated, and agrees that SWS shall be entitled (in addition to
any other remedy to which it may be entitled, at law or in equity) to an
injunction or injunctions to redress breaches of the Agreement and to
specifically enforce the terms and provisions hereof.
 
3.  Cooperation.    Executive covenants and agrees that from and after the
Effective Date, he will cooperate with SWS, its officers, executives, agents,
affiliates and attorneys in the defense or prosecution of any lawsuit, dispute,
investigation or other legal proceedings or any preparation for any such
disputes or proceedings that may exist, be anticipated, or threatened
(“Proceedings”) related to SWS business during the period of Executive’s
employment with SWS. Executive further covenants and agrees that he will
cooperate with SWS, its officers, executives, agents, affiliates and attorneys
on any other matter (“Matters”) related to SWS business during the period of
Executive’s employment with SWS. Executive also covenants and agrees he will
cooperate with SWS, its officers, executives, agents, affiliates and attorneys
in responding to any form of media inquiry or in making any form of public
comment related to his employment at SWS, including, but not limited to, his
separation or pending separation from SWS. Such cooperation shall include
providing true and accurate information or documents concerning, or affidavits
or testimony about, all or any matters or proceedings as shall from time to time
be requested by SWS, and shall be within the knowledge of Executive. Such
cooperation shall be provided by Executive without remuneration, but Executive
shall be entitled to reimbursement for all reasonable and appropriate expenses
incurred by him in so cooperating, including (by way of example and not by way
of limitation) airplane fares, hotel accommodations, meal charges and other
similar expenses to attend any matter or proceeding outside of the city of
Executive’s residence. In the event Executive is made aware of any issue or
matter related to SWS, is asked by a third party to provide information
regarding SWS, or is called other than by SWS as a witness to testify in any
matter related to SWS, Executive will notify SWS immediately in order to give
SWS a reasonable opportunity to respond and/or participate in such matter. SWS
shall endeavor to provide Executive reasonable notice of the need for
cooperation and shall schedule Executive’s cooperation in consultation with
Executive.
 
4.  Compensation, Benefits and Other Consideration to be Received by
Executive.    Following the Effective Date of the Agreement, Executive shall be
entitled to the following compensation, benefits and other consideration to be
paid or conveyed pursuant to the terms, conditions and covenants in this
Agreement, as set forth below:
 
a.  Executive’s current salary ($600,000.00 per annum), which will be paid
monthly or in accordance with the normal payroll practices of SWS, and other
benefits, including (by way of example and not by way of limitation) health and
dental benefits provided to other SWS executives, will be continued through
December 31, 2001.
 
b.  From January 15, 2002, until August 15, 2003, Executive shall receive from
SWS monthly payments in the amount of $50,000.00, which combined shall total
$1,000,000.00. Executive agrees to pay all federal, state and local taxes
associated with such payments. Such monthly payments shall be made to Executive
on or before the 15th day of each month.



4 of 8



--------------------------------------------------------------------------------

 
c.  All unvested options to purchase stock awarded to Executive under the
provisions of the SWS Stock Option Plan, shall become immediately vested and
shall be exercisable pursuant to and in accordance with the Agreement awarding
such option shares, as if Executive were still employed.
 
The foregoing compensation, benefits and other consideration to be received by
Executive constitute his sole and exclusive rights to any payments or benefits
from SWS, and Executive shall receive no consideration or benefits other than
those expressly granted herein, except for benefits to which he is entitled
under any SWS plan qualified under Section 401(a) of the Internal Revenue Code
and pursuant to COBRA.
 
5.  Indemnification of Executive.    SWS agrees to indemnify Executive pursuant
to the terms of the bylaws of SWS Group, Inc. as adopted on May 6, 1998, by
action of the Board of Directors.
 
6.  Release by Executive.    It is understood and agreed by the parties that
except as specifically set forth in this Agreement, SWS shall not be required to
pay any amount or provide any benefit to Executive. As of the Effective Date of
this Agreement, Executive hereby releases SWS, and the Executives, agents,
attorneys, officers and directors of SWS, from all claims or demands Executive
may have based on Executive’s employment with SWS or the termination of that
employment. As of the Effective Date of this Agreement, Executive also releases
SWS, and the Executives, agents, attorneys, officers and directors of SWS, from
all other claims, contracts or causes of action of any nature whatsoever, that
he has or may have, whether accrued or contingent, and whether known or unknown.
Such release includes, but is not limited to, the Age Discrimination in
Employment Act, which prohibits age discrimination in employment; Title VII of
the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; the Americans with Disabilities Act of 1990, which prohibits
discrimination against disabled persons; or any other federal, state or local
laws or regulations prohibiting employment discrimination. This also includes a
release by Executive of any claims for wrongful discharge or workplace torts.
 
This release does not include a release of (i) Executive’s right, if any, to
pension, or similar benefits under SWS’ standard retirement program, (ii) any
rights or claims that Executive may have under the Age Discrimination in
Employment Act which arise after the date Executive signs this Agreement, or
(iii) any rights or claims Executive may have pursuant to the terms of this
Agreement.
 
7.  Release by SWS.    With the exception of any matter that could be the
subject of an investigation by the NYSE, AMEX, NASD, SEC or any governmental
agency for violation of any regulatory provision, SWS hereby releases and
discharges Executive from all claims, demands, liabilities, obligations, losses,
expenses, damages, actions and causes of action known as of the date of this
Agreement.
 
8.  Home and Laptop Computers.    SWS provided to Executive a pager, laptop
computer and a personal computer for use at his residence. In conjunction with
the execution of this



5 of 8



--------------------------------------------------------------------------------

Agreement, SWS transfers ownership of the pager, laptop and personal computers
to Executive, provided that Executive allows SWS to delete all SWS Information
stored on the computers by January 31, 2002. Executive shall be responsible for
payment of all monthly fees for use of the pager.
 
9.  Office and Return of SWS Information.    Executive shall have continued
access to his office and his parking space at SWS until January 31, 2002.
Beginning February 1, 2002, an office will no longer be available for
Executive’s use at SWS. Upon execution of this Agreement, Executive shall
deliver to SWS all keys and access cards to any SWS facility. All SWS property
and documents and other tangible items containing SWS Information which are in
Executive’s possession, custody or control shall be returned to SWS no later
than January 31, 2002.
 
10.  Dial-Up Access.    Through January 31, 2002, SWS will make its computer
system available to Executive on a limited basis by remote access. Executive’s
access shall be limited only to the following: (i) Microsoft Outlook/Microsoft
Exchange; (ii) log on access to CSS for “Glatstein 6507 (mydiscountbroker);
(iii) Nextrend; (iv) Executive’s personal area on the network drive; and (v)
internet access via Microsoft Internet Explorer.
 
11.  Press Release.    SWS shall issue a press release in the form attached
hereto as Exhibit “A.”
 
12.  Period for Review and Consideration of Agreement.    Executive understands
he has been given a period of 21 days to review and consider this Agreement
before signing it. Executive further understands he may use as much of the 21
day period as he wishes prior to signing.
 
13.  Encouragement to Consult with Attorney.    Executive acknowledges he was
encouraged to and did consult with an attorney before signing this Agreement.
 
14.  Executive’s Right to Revoke Agreement.    Executive may revoke this
Agreement within seven days of signing it. Revocation can be made by delivering
a written notice of revocation to SWS. For the revocation to be effective,
written notice must be received by SWS no later than the close of business on
the seventh day after Executive signs the Agreement. If Executive revokes the
Agreement, it shall not be effective or enforceable and Executive will not
receive the benefits described in paragraph 4 of this Agreement or any other
payments or benefits from SWS, except those to which he otherwise is entitled to
by law.
 
15.  Amendments.    This Agreement may not be modified or amended, and there
shall be no waiver of its provisions, except by a written instrument executed by
Executive and a corporate officer of SWS.
 
16.  Entire Agreement.    This Agreement, constitutes the entire agreement of
the parties, and supersedes and prevails over all other prior agreements,
understandings or representations by or between the parties, whether oral or
written, with respect to Executive’s employment with SWS and the subject matters
herein. However, the parties to this Agreement expressly acknowledge that the
provisions of this Paragraph will not modify and/or limit Executive’s
entitlement to benefits pursuant to any SWS plan qualified under Section 401(a)
of the Internal Revenue Code,



6 of 8



--------------------------------------------------------------------------------

including the [Identify Plans]. To the extent provisions in this Agreement
directly conflict with provisions in the above-referenced Agreements, the
provisions in this Agreement shall control.
 
17.  Confidentiality.    Executive and SWS agree that the terms of this
Agreement shall be kept strictly confidential, except as may be required by law,
or, in the case of SWS, for internal business purposes. Executive may disclose
such information to his spouse, to individuals retained by him to provide
advice/guidance on personal financial and/or legal matters, to individuals
retained by him to provide administrative assistance, or as may be required by a
financial institution for business reasons (but in all such instances only if
Executive shall have first obtained from such individuals and/or institutions
their agreement to maintain the confidentiality of such information).
 
18.  Governing Law.    Except as otherwise expressly provided herein, this
Agreement and its enforceability shall be governed by and construed in
accordance with the substantive law of the State of Texas. Any dispute or
conflict arising out of or relating to the Agreement, except for an action
brought by SWS pursuant to paragraphs 2.1 and 2.2 of Section III above, must be
brought in a court of competent jurisdiction located in Dallas County, Texas.
 
19.  Notices.    All notices and other communications hereunder shall be in
writing and shall be given by telecopy or facsimile transmission at the
telecommunications number set forth below, by hand delivery to the other party
or by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows and shall be effective upon receipt:
 
If to Executive:
 
David Glatstein
7 Milford
Dallas, Texas 75230
Telephone Number: (214) 334-7138
 
With a copy to:
 
Robert E. Luxen, Esq.
2001 Bryan, Suite 3900
Dallas, Texas 75201
Telephone Number: (214) 922-4138
 
If to SWS:
 
SWS Group, Inc.
1201 Elm Street, Suite 3500
Dallas, Texas 75270
Attention: Don Buchholz, Chairman
Telephone Number: (214) 651-1800



7 of 8



--------------------------------------------------------------------------------

 
With a copy to:
 
Stuart E. Blaugrund, Esq.
Gardere Wynne Sewell LLP
3000 Thanksgiving Tower
1601 Elm Street
Dallas, Texas 75201-4761
Telephone Number: (214) 999-3000
 
EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT.
 
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be binding and
enforceable on the Effective Date.
 
EXECUTIVE:
     
SWS GROUP, INC.:
/s/    DAVID GLATSTEIN        

--------------------------------------------------------------------------------

     
By:
 
/s/    DON BUCHHOLZ   

--------------------------------------------------------------------------------

David Glatstein
         
Don Buchholz
Chairman
Dated: December 21, 2001
     
Dated: December 21, 2001

 



8 of 8